Case 1:19-cv-04241-GBD-KHP Document 70 Filed 06/15/21 Page 1 of 1

 

 

 

 

 

 

 

: WSEnC SDNY
| BOCUMENT
UNITED STATES DISTRICT COURT “ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK 4 DAC #:
wee ee ee eee eee eee eee 4 ey
: 4, DATE FILEDNUN {8 7171 i
ANWYN GOLDBERG and :
SOLOMON WATKINS,
Plaintiffs, :
-against- : ORDER.
CITY OF NEW YORK and 19 Civ. 4241 (GBD)
OFFICER RYAN MCLASKY,
Defendants.

GEORGE B. DANIELS, District Judge:

Oral argument on Defendant’s Motion for Summary Judgment, (ECF No. 48), and
Plaintiffs’ Cross-Motion for Summary Judgement, (ECF No. 58), is adjourned from June 22, 2021
to July 28, 2021 at 11:00 a.m.

The Clerk of Court is directed to close the letter motion, (ECF No. 69), accordingly.

Dated: June \5, 2021
New York, New York
SO ORDERED.

Giesg,, B Doirls

CEPR . DANIELS
ITES.STATES DISTRICT JUDGE

 
